EXHIBIT 10.6

 

RELEASE & SATISFACTION OF LOAN

 

This release & satisfaction of loan agreement (this “Release Agreement”), is
made and entered into as of November 30, 2019 (the “Effective Date”), by and
between NMG Cathedral City, LLC, a California limited liability company (the
“Lender”), and Satellites Dip, LLC, a California limited liability company (the
“Borrower”). As used herein, Lender and Borrower shall collectively be referred
to as the “Parties” and individually as a “Party.”

 

WHEREAS, Lender and Borrower entered into a loan and security agreement, dated
as of June 6, 2019 (the “Loan Agreement”), whereby Borrower secured a loan from
Lender, evidenced by a promissory note (the “Note”) (collectively, the “Loan
Documents”);

 

WHEREAS, the Parties agree and acknowledge that there remains a certain amount
of the loan outstanding, due and payable to Lender (the “Loan Amount”);

 

WHEREAS, as partial satisfaction for the Loan Amount, Borrower is entering
contemporaneously into that certain equipment purchase agreement (the “Equipment
Purchase Agreement”) whereby Borrower is selling certain enumerated equipment to
Lender, the value of the sale to be applied to the outstanding Loan Amount (the
“Equipment Value”);

 

WHEREAS, contemporaneously with this Release Agreement, the Parties are entering
into that certain brand director agreement (the “Brand Director Agreement”), and
as additional satisfaction for the loan amount, Lender is receiving a waiver of
five (5) months of the contribution fee (as defined therein) (the “Waiver”);

 

WHEREAS, the Parties expressly agree that the Equipment Value plus the Waiver
shall constitute complete payment and satisfaction of the Loan Amount; and

 

NOW THEREFORE, in consideration of the following covenants and conditions, the
Parties acknowledge and agree as follows:

 

1. Satisfaction and Discharge of Loan Agreement. Lender hereby acknowledges and
agrees that all indebtedness and any other obligation from Borrower to Lender
arising under the Loan Agreement and the Note in the original principal amount
of Two Hundred Fifty Thousand Dollars ($250,000.00) is hereby satisfied and
discharged in full, including without limitation, any accrued and unpaid
interest, fees, charges, and expenses relating to the Loan Documents. The
Borrower expressly acknowledges and agrees that the discharge, release, and
satisfaction of the Loan Amount contained herein is granted based upon
Borrower’s obligations and duties pursuant to the Equipment Purchase Agreement
(including assigning all rights, title, and interest to the equipment therein to
Lender) and its Waiver of certain consideration under the Brand Director
Agreement.

 

2. Release of Loan Agreement. Lender, for itself and its representatives,
executors, successors, and assigns, hereby remise, release, and forever
discharge the Borrower, its successors and assigns, from any and all manner of
actions, cause and causes of action, suits, debts, sums of money, bills, bonds,
damages, and demands whatsoever, in law or equity, arising out of the Loan
Documents, and the execution and delivery thereof.

 



  

  



 

3. Cancellation of Note. Pursuant to Section 2(d) of the Loan Agreement, Lender
is providing this Release Agreement to Borrower, and is attaching the Note as
canceled, attached hereto as Exhibit A.

 

4. Limited to Loan Documents. The Parties expressly agree and acknowledge that
this Release Agreement only applies to and relates to the Loan Agreement and
Note, and does not relate to or apply to any other contract, agreement,
undertaking, understanding, or covenant.

 

The signature below signifies the binding intention of this Release Agreement to
benefit both the Lender and any successors, dated as of November 30, 2019.

 



NMG Cathedral City, LLC

(“Lender”)

   By:/s/ Stephen ‘Trip’ Hoffman

 

 

 

Name:

Stephen ‘Trip’ Hoffman

 

 

 

 

Title:

Authorized Signatory

 



 



  

  



 

EXHIBIT A

 

Promissory Note

 

[see attached]

 



  

  



 

[bmmj_ex106img1.jpg]

 



  

  



 

 

 

 

[bmmj_ex106img2.jpg]

 

 

 



 



 